—Judgment unani*1036mously affirmed. Memorandum: We reject the assertion of defendant that the prosecutor failed to offer a valid race-neutral explanation for his use of a peremptory challenge to excuse an African-American potential juror. Defense counsel failed in the first instance to establish a prima facie case of discrimination (see, Batson v Kentucky, 476 US 79). The broad statements by defense counsel that he did not feel there was a "truthful reason” for excluding the juror "other than the fact that she is African-American” and that he did not note any "facial gestures” on her part were insufficient to raise an inference that the use of the challenge was to exclude a potential juror because of race (see, People v Childress, 81 NY2d 263; People v Bolling, 79 NY2d 317, 320). In any event, we conclude that the prosecutor came forward with a race-neutral explanation for the peremptory challenge of the juror. (Appeal from Judgment of Monroe County Court, Egan, J.— Robbery, 1st Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.